Citation Nr: 1525247	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2. Entitlement to an initial compensable rating for right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1973 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Huntington, West Virginia Department of Veterans Affairs Regional Office (RO).  In January 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

The issue of entitlement to an initial compensable rating for right ear hearing loss disability is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Left ear hearing loss is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has left ear hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, he has asserted that while working as a supply clerk, he was responsible for delivering supplies to helicopters that were idling on the airfield and that that noise of the helicopter engines caused left ear hearing loss.  Notably, the Veteran has established service connection for right ear hearing loss and bilateral tinnitus as a result of acoustic trauma sustained in active service.  Therefore, the Board finds the Veteran's statements regarding noise exposure in service credible and concedes exposure to acoustic trauma while in active service.  

A review of the Veteran's service medical records shows that the Veteran experienced some level of shift in hearing acuity during active service, as is evidenced by a December 1976 enlistment audiogram and a November 1976 audiogram.  However, at the time of separation from active service, the Veteran did not have hearing loss in either ear for VA purposes.  The remainder of the service medical records are silent for any complaints or treatment for left ear hearing loss.  

At a January 2011 VA audiology examination, the examiner diagnosed mild to moderately severe sensorineural left ear hearing loss from 2000 to 8000 Hertz.  The examiner opined that the Veteran's left ear hearing loss disability was not caused by or the result of military noise exposure, the only rationale being that the Veteran had normal hearing at the time of separation from active service.  The Board notes that opinion does not account for the slight shift in hearing acuity at several tested thresholds, nor does it account for any possible shift at 3000 Hertz, as there were no results for 3000 hertz reported on the enlistment examination.  Therefore, the Board finds that the January 2011 opinion and rationale is inadequate for rating purposes.  

At a February 2013 VA audiological examination, the examiner diagnosed left ear sensorineural hearing loss.  The examiner stated that he was unable to provide an etiological opinion without resorting to speculation and cited to the incomplete audiological testing at the time of the enlistment and also noted that on current testing, the Veteran required repeat instructions and his responses were inconsistent.  

An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Further, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered, and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

At a January 2014 Board hearing, the Veteran reported that he first started experiencing hearing loss in his right and left ears during active service when working around helicopters.  He further explained that he did not understand the February 2013 examiner's instructions, which he believed caused discrepancies in his test results.  

The Veteran is competent to report when he first experienced left ear hearing loss and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that assertion.  

The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify left ear hearing impairment, and his statements regarding those symptoms are credible.

In sum, the Board concedes the Veteran's exposure to hazardous noise while in active service.  He competently reports that he first experienced left ear hearing impairment in active service and that he has continued to experience left ear hearing impairment since separation from service.  These statements are found credible by the Board.  Additionally, the Board finds it significant that the Veteran has been granted service connection for right ear hearing loss disability and bilateral tinnitus as a result of in-service noise exposure.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for left ear hearing loss disability is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran, and the Board finds that the Veteran has left ear hearing loss disability as the result of acoustic trauma during service.  Therefore, entitlement to service connection for left ear hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for left ear hearing loss disability is granted.





REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided.  

At a January 2014 Board hearing, the Veteran reported that he did not understand the February 2013 examiner's instructions and as a result, the examination report is not a true indication of the severity of hearing loss disability.  Based on the Veteran's testimony, which the Board finds credible, the Board finds that a new VA examination is warranted.  Further, as the Board has granted entitlement to service connection for left ear hearing loss disability, the Veteran's disability should now be characterized as bilateral hearing loss disability, and rated accordingly.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology evaluation, with an examiner who has not previously examined him, to determine the current level of impairment resulting from bilateral hearing loss disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should state what occupational impairment and what effect on daily activities the Veteran experiences due to hearing loss.

2. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


